        Case 1:20-cv-01760-HBK Document 3 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA MARIE BELYEW,                                  No. 1:20-cv-01760-HBK
12                        Plaintiff,
13            v.                                          ORDER TRANSFERRING CASE TO THE
                                                          SACRAMENTO DIVISION OF THE
14    MIKE PALLARES,                                      EASTERN DISTRICT OF CALIFORNIA
15                        Defendant.                      (Doc. No. 1)
16

17

18           Petitioner Lisa Marie Belyew is proceeding pro se on her petition for writ of habeas corpus
19   filed pursuant to 28 U.S.C. § 2254. (Doc. No. 1). Petitioner a prisoner incarcerated in Madera
20   County, which is located within the jurisdiction and venue of this court’s Fresno Division,
21   challenges her state sentence and conviction entered by the Superior Court of Colusa County, which
22   is located within the jurisdiction and venue of this court’s Sacramento Division.
23           Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the petitioner
24
     was convicted or where the petitioner is incarcerated. Therefore, both the Fresno Division and
25
     Sacramento Division of this Court have concurrent jurisdiction. See 28 U.S.C. § 2241(d); Rumsfeld
26
     v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the convenience of parties and witnesses, in
27

28   the interest of justice, a district court may transfer any civil action to any other district or division
        Case 1:20-cv-01760-HBK Document 3 Filed 12/17/20 Page 2 of 2


 1   where it might have been brought.” 28 U.S.C. § 1404(a). Federal courts in California generally
 2   hear petitions for writ of habeas corpus in the district of conviction. Favor v. California, No. 116-
 3
     CV-01912-DAD-EPG-HC, 2017 WL 2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v.
 4
     Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968).
 5
              Thus, the Court finds in its discretion “and in furtherance of justice” the petition should be
 6

 7   transferred to the Sacramento Division of this court. See 28 U.S.C. §§ 1404(a), 2241(d); see also

 8   Local Rule 120(f).

 9            Accordingly,
10
              1. The Clerk shall transfer this action to the Sacramento Division of this court; and
11
               2. All future filings shall reference the new case number assigned and shall be filed at:
12
                                         United States District Court
13                                       Eastern District of California
                                             Sacramento Division
14
                                               501 I St., #4200
15                                         Sacramento, CA 95814

16   IT IS SO ORDERED.
17

18   Dated:      December 16, 2020
                                                         HELENA M. BARCH-KUCHTA
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
                                                         2
